Exhibit 10.4

 

OMNIBUS AMENDMENT No. 1

to

TECHNOLOGY LICENSE AGREEMENT

and

DEVELOPMENT AGREEMENT

 

 

This OMNIBUS AMENDMENT (this “Amendment”) is made as of this 19th day of March,
2014, by and between (i) MRI Interventions, Inc., a Delaware corporation
formerly known as SurgiVision, Inc. (the “Company”), and (ii) Cardiac
Pacemakers, Inc. (“CPI”). Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings set forth in the Development
Agreement referred to below.

 

WHEREAS, the Company and CPI entered into that certain Development Agreement
dated as of March 19, 2008, as amended by Section 1.2 of that certain Omnibus
Amendment #3 dated as of February 2, 2012 (as amended, the “Development
Agreement”);

 

WHEREAS, the Company and CPI entered into that certain Technology License
Agreement dated as of March 19, 2008, as amended by Section 1.2 of that certain
Omnibus Amendment #3 dated as of February 2, 2012 (as amended, the “License
Agreement”);

 

WHEREAS, on the date hereof, CPI, Boston Scientific Neuromodulation Corporation
("BSN"), Boston Scientific Corporation and the Company entered into an Asset
Purchase Agreement, pursuant to which BSN shall purchase and the Company shall
sell certain of the Company's intellectual property assets (the “Asset Purchase
Agreement”); and

 

WHEREAS, in connection with the Asset Purchase Agreement, the Company and CPI
desire to modify certain provisions of the Development Agreement and the License
Agreement to eliminate the milestone payment and royalty payment obligations of
CPI thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

I.           AMENDMENTS TO DEVELOPMENT AGREEMENT.

 

1.1.     Amendment of Section 1. Definitions. The Company and CPI agree that
Subsections 1(C), (SS), (TT), (UU), (VV) and (WW) of the Development Agreement
are hereby amended in their entirety to read as follows:

 

“(C)     "Billabong Patents" means (i) the Patents listed on Exhibit A to the
License Agreement, and (ii) any claims of any future Patent which claim and are
entitled to claim (in whole but not in part) priority to a Patent covered by the
preceding clause (i).

 

(SS) [Intentionally Omitted].

 

 
 

--------------------------------------------------------------------------------

 

 

(TT) [Intentionally Omitted].

 

(UU) [Intentionally Omitted].

 

(VV) [Intentionally Omitted].

 

(WW) [Intentionally Omitted]."

 

1.2     Amendment of Section 3. The Company and CPI agree that Section 3 of the
Development Agreement is hereby amended in its entirety to read as follows:

 

"3. [Intentionally Omitted]."

 

1.3     Amendment of Section 4. The Company and CPI agree that the introductory
paragraph of Section 4 and Subsections 4(A), (B), and (C) of the Development
Agreement are hereby amended in their entirety to read as follows:

 

"4. [Intentionally Omitted].

 

A. [Intentionally Omitted].

 

B. [Intentionally Omitted].

 

C. [Intentionally Omitted]."

 

1.4     Amendment of Section 16. The Company and CPI agree that Subsection 16(R)
of the Development Agreement is hereby amended in its entirety to read as
follows:

 

“R. [Intentionally Omitted].”

 

1.5     [***] Notwithstanding the amendments of Section 1 and Section 4 of the
Development Agreement as set forth above, the Company and CPI agree that, solely
with respect to a New Lead that is a Royalty Product because [***], CPI shall
pay the Company [***]. Capitalized terms that are used in this section but are
not otherwise defined in this Amendment shall have the meanings given to such
terms in the Development Agreement.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 
 

--------------------------------------------------------------------------------

 

 

II.            AMENDMENTS TO LICENSE AGREEMENT.

 

2.1.     Amendment of Section 1. Definitions. The Company and CPI agree that
Subsection 1(C) of the License Agreement is hereby amended in their entirety to
read as follows:

 

 

“(C)

"Billabong Patents" means (i) the Patents listed on Exhibit A, and (ii) any
claims of any future Patent which claim and are entitled to claim (in whole but
not in part) priority to a Patent covered by the preceding clause (i)."

 

2.2     Amendment of Section 3. The Company and CPI agree that Subsections 3(A),
(B), (C), (D), (F), (G), (H) and (I) of the License Agreement are hereby amended
in its entirety to read as follows:

 

"A. [Intentionally Omitted].

 

B. [Intentionally Omitted].

 

C. [Intentionally Omitted].

 

D. [Intentionally Omitted].

 

***

 

F. [Intentionally Omitted].

 

G. [Intentionally Omitted].

 

H. [Intentionally Omitted].

 

I. [Intentionally Omitted]."

 

The Company and CPI acknowledge that the payments described in Section 3(E) of
the License Agreement have been previously made by CPI.

 

2.3     Amendment of Section 4. The Company and CPI agree that Section 4 of the
License Agreement is hereby amended in its entirety to read as follows:

 

"4. [Intentionally Omitted]."

 

2.4     Amendment of Section 5. The Company and CPI agree that Section 5 of the
License Agreement is hereby amended in its entirety to read as follows:

 

"5. [Intentionally Omitted]."

 

2.5     Amendment of Exhibit A. The Company and CPI agree that Exhibit A and
Exhibit D to the License Agreement are hereby amended by deleting the patents
listed on Schedule 1.1 to the Asset Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

2.6     [***] Notwithstanding the amendment of Section 3 of the License
Agreement as set forth above, the Company and CPI agree that, solely with
respect to an implantable lead that is a Royalty Product because [***], CPI
shall pay the Company, [***]. Capitalized terms that are used in this section
but are not otherwise defined in this Amendment shall have the meanings given to
such terms in the License Agreement.

 

III.     MISCELLANEOUS.

 

3.1.  No Other Amendments. Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in each of the
Development Agreement and the License Agreement are hereby ratified and
confirmed and shall remain in full force and effect.

 

3.2.     Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Amendment shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Amendment, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Amendment,
except as expressly provided in this Amendment.

 

3.3.     Governing Law. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of Minnesota.

 

3.4.     Counterparts. This Amendment may be executed in two or more
counterparts and the signatures delivered by facsimile, each of which shall be
deemed an original, with the same effect as if the signatures were upon the same
instrument and delivered in person.

 

3.5.     Severability. If one or more provisions of this Amendment are held to
be unenforceable under applicable law, such provision shall be excluded from
this Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

[The remainder of this page is intentionally left blank.]

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives, all as of the day and year
written above.

 



 

MRI INTERVENTIONS, INC.

 

   

 

 

   

 

 

By:   /s/ Kimble
Jenkins                                                                                                     

 

Name:   Kimble Jenkins

 

Title:   Chief Executive Officer

 

   

 

 

   

 

 

CARDIAC PACEMAKERS, INC.

 

   

 

 

   

 

 

By:  

/s/ Vance R.
Brown                                                                                                   

 

Name:  

Vance R. Brown

 

Title:  

Vice President and Secretary



 

 